UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 x REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File Number 001-33129 ALLOT COMMUNICATIONS LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 22 Hanagar Street Neve Ne’eman Industrial Zone B Hod-Hasharon 45240 Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary shares NIS 0.10 par value per share Title of Class Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2011: 30,950,234 ordinary shares, NIS 0.10 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes oNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNox 2 PRELIMINARY NOTES Terms As used herein, and unless the context suggest otherwise, the terms “Allot,” “Company,” “we,” “us” or “ours” refer to Allot Communications Ltd. Forward-Looking Statements In addition to historical facts, this annual report on Form 20-F contains forward-looking statements within the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. We have based these forward-looking statements on our current expectations and projections about future events. These statements include but are not limited to: · statements regarding projections of capital expenditures; · statements regarding competitive pressures; · statements regarding expected revenue growth; · statements regarding the expected growth in the use of particular broadband applications; · statements as to our ability to meet anticipated cash needs based on our current business plan; · statements as to the impact of the rate of inflation and the political and security situation on our business; · statements regarding the price and market liquidity of our ordinary shares; · statements as to our ability to retain our current suppliers and subcontractors; and · statements regarding our future performance, sales, gross margins, expenses (including stock-based compensation expenses) and cost of revenues. These statements may be found in the sections of this annual report on Form 20-F entitled “ITEM 3: Key Information—Risk Factors,” “ITEM 4: Information on Allot,” “ITEM 5: Operating and Financial Review and Prospects,” “ITEM 10: Additional Information—Taxation—United States Federal Income Taxation—Passive Foreign Investment Company Considerations” and elsewhere in this annual report, including the section of this annual report entitled “ITEM 4: Information on Allot—Business Overview—Overview” and “ITEM 4: Information on Allot—Business Overview—Industry Background,” which contains information obtained from independent industry sources. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “ITEM 3: Key Information—Risk Factors” and elsewhere in this annual report. In addition, statements that use the terms “may,” “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” “predict,” “potential” and similar expressions are intended to identify forward-looking statements. All forward-looking statements in this annual report reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 3 TABLE OF CONTENTS PART I ITEM 1: Identity of Directors, Senior Management and Advisers 6 ITEM 2: Offer Statistics and Expected Timetable 6 ITEM 3: Key Information 6 Selected Financial Data 6 Capitalization and Indebtedness 7 Reasons for Offer and Use of Proceeds 7 Risk Factors 7 ITEM 4: Information on Allot 19 History and Development of Allot 19 Business Overview 19 Organizational Structure 26 Property, Plants and Equipment 27 ITEM 4A: Unresolved Staff Comments 27 ITEM 5: Operating and Financial Review and Prospects 27 Operating Results 27 Liquidity and Capital Resources 39 Research and Development, Patents and Licenses 40 Trend Information 40 Off-Balance Sheet Arrangements 40 Contractual Obligations 40 ITEM 6: Directors, Senior Management and Employees 41 Directors and Senior Management 41 Compensation of Officers and Directors 44 Board Practices 45 Employees 50 Share Ownership 51 ITEM 7: Major Shareholders and Related Party Transactions 53 Major Shareholders 53 Related Party Transactions 54 Interests of experts and counsel 55 ITEM 8: Financial Information 55 Consolidated Financial Statements and Other Financial Information 55 Significant Changes 56 4 ITEM 9: The Offer and Listing 56 Stock Price History 56 Markets 57 ITEM 10: Additional Information 57 Share Capital 57 Memorandum and Articles of Association 57 Material Contracts 60 Exchange Controls 60 Taxation 60 Documents on Display 70 Subsidiary Information 71 ITEM 11: Quantitative and Qualitative Disclosures About Market Risk 71 ITEM 12: Description of Securities Other Than Equity Securities 71 PART II ITEM 13: Defaults, Dividend Arrearages and Delinquencies 71 ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceed 71 ITEM 15: Controls and Procedures 72 ITEM 16: Reserved 73 ITEM 16A: Audit Committee Financial Expert 73 ITEM 16B: Code of Ethics 73 ITEM 16C: Principal Accountant Fees and Services 73 ITEM 16D: Exemptions from the Listing Standards for Audit Committees 74 ITEM 16E: Purchase of Equity Securities by the Company and Affiliated Purchasers 74 ITEM 16F.Change in Registrant’s Certifying Accountant 74 ITEM 16G.Corporate Governance 74 PART III ITEM 17: Financial Statements 75 ITEM 18: Financial Statements 75 ITEM 19: Exhibits 75 5 PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information A.Selected Financial Data You should read the following selected consolidated financial data in conjunction with “ITEM 5: Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes included elsewhere in this annual report on Form 20-F. The consolidated statements of operations data for the years ended December 31, 2009, 2010 and 2011 the consolidated balance sheet data as of December 31, 2010 and 2011 are derived from our audited consolidated financial statements included in “ITEM 18: Financial Statements,” which have been prepared in accordance with generally accepted accounting principles in the United States. The consolidated statements of operations for the years ended December 31, 2007 and 2008 and the consolidated balance sheet data as of December 31, 2007 and 2008 have been derived from our audited consolidated financial statements which are not included in this annual report. Year ended December 31, (in thousands of U.S. dollars, except per share and share data) Consolidated Statements of Operations: Revenues: Products $ Services Total revenues Cost of revenues(1): Products Services Total cost of revenues Gross profit Operating expenses: Research and development, gross Less royalty-bearing participation Research and development, net(1) Sales and marketing(1) General and administrative(1) In process research and development - Total operating expenses Operating income (loss) Financing income (expenses), net ) Income (loss) before income tax expenses (benefit) Income tax expenses (benefit) 63 84 ) Net income (loss) $ ) $ ) $ ) $ ) $ Basic net earnings (loss) per share $ ) $ ) $ ) $ ) $ Diluted net earnings (loss) per share $ ) $ ) $ ) $ ) $ Weighted average number of shares used in computing basic net earnings (loss) per share Weighted average number of shares used in computing diluted net earnings (loss) per share (1) Includes stock-based compensation expense related to options granted to employees and others as follows: 6 Year ended December 31, (in thousands of U.S. dollars) Cost of revenues $
